Case: 1:19-cv-01584 Doc #: 1-2 Filed: 07/11/19 1 of 3. PageID #: 195




            EXHIBIT B
SUMMONS IN A CIVIL ACTION                       COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND, OHIO 44113
                  CASE NO.        Case: 1:19-cv-01584 Doc #:
                                                   SUMMONS   1-2 Filed: 07/11/19
                                                           NO.                    2 of 3. PageID #: 196
               CV19916707               DI HAND                 38923954                                            Rule 4(B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
                                TAMMY DECOSTA                          PLAINTIFF
                                     VS                                                                           SUMMONS
                   CUYAHOGA COUNTY OHIO,              ET AL            DEFENDANT




          CUYAHOGA COUNTY, OHIO                                                          You have been named defendant in a sums
          C/O DEPARTMENT OF LAW                                                        complaint (copy attached hereto) filed in Cuyahoga
          2079 EAST NINTH STREET                                                       County Court of Common Pleas, Cuyahoga County
          CLEVELAND OH 44115                                                           Justice Center, Cleveland, Ohio 44113, by the
                                                                                       plaintiff named herein.

                                                                                        You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                          Attorney (Address denoted by arrow at left.)

          MICHAEL J O'SHEA                                                               Your answer must also be filed with the court
          700 W. ST. CLAIR AVENUE                                                      within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          SUITE 110
          CLEVELAND,            OH 44113-0000                                            If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                   Case has been assigned to Judge:

          TIMOTHY MCCORMICK
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                  NAILAH K.       BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
            Jun     13,    2019                       By
                                                                         Deputy


              COMPLAINT FILED
                                                                                      38923954




  The above named party hereby waives service of summons and complaint by certified mail per waiver located in the clerk's minute book
  at MB 13 000001. In lieu of service by certified mail. I received a copy of the summons and complaint in the above captioned case at the
  address noted in the complaint, or per instructions, on                   . 20    .




  Print Name



  Signature




CMSN130
                                                                                              (

                Case:
SUMMONS IN A CIVIL    1:19-cv-01584
                   ACTION   COURT OFDoc #: 1-2 Filed:
                                     COMMON    PLEAS,07/11/19
                                                      CUYAHOGA3 ofCOUNTY
                                                                   3. PageID #: 197CENTER
                                                                         JUSTICE
                                                                                                    CLEVELAND, OHIO 44113
                CASE NO.                                    SUMMONS NO.
               CV19916707                 DI HAND            38923954                                               Rule 4 (B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
                                TAMMY DECOSTA                          PLAINTIFF
                                     VS
                                                                                                                  SUMMONS
                   CUYAHOGA COUNTY OHIO,              ET AL           DEFENDANT




          CUYAHOGA COUNTY, OHIO                                                          You have been named defendant in a sums
          C/0 .DEPARTMENT OF LAW                                                       complaint (copy attached hereto) filed in Cuyahoga
          2079 EAST NINTH STREET                                                       County Court of Common Pleas, Cuyahoga County
          CLEVELAND OH 44115                                                           Justice Center, Cleveland, Ohio 44113, by the
                                                                                       plaintiff named herein.

                                                                                         You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff’s
          PlantifPs Attorney                                                           Attorney (Address denoted by arrow at left.)

          MICHAEL J O' SHEA                                                              Your answer must also be filed with the court
          700 W. ST. CLAIR AVENUE                                                      within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          SUITE 110
          CLEVELAND,           OH 44113-0000                                             If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint

                   Case has been assigned to Judge:

          TIMOTHY MCCORMICK
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K. BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
           Jun 13,        2019                        By.
                                                                         Deputy


              COMPLAINT FILED
                                                                                      38923954




  The above named party hereby waives service of summons and complaint by certified mail per waiver located in the clerk's minute book
  at MB 13 000001. In lieu of service by certified mail, I r jved a^copy. of the summons and complaint in the above captioned case at the
  address noted in the complaint, or per instructions, on



  Print Name


  Signature




                                                                                                                                JUN 14 M3
CMSN130
                                                                                                                             Clerk of Courts
                                                                                                                          Cuyahoga County, Ohio
